Name: 2004/328/EC: Commission Decision of 5 April 2004 amending Annexes I and II to Decision 2003/634/EC approving programmes for the purpose of obtaining the status of approved zones and of approved farms in non-approved zones with regard to viral haemorrhagic septicaemia (VHS) and infectious haematopoietic necrosis (IHN) in fish (Text with EEA relevance) (notified under document number C(2004) 1257)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  fisheries;  agricultural policy;  agricultural activity
 Date Published: 2004-04-08

 Avis juridique important|32004D03282004/328/EC: Commission Decision of 5 April 2004 amending Annexes I and II to Decision 2003/634/EC approving programmes for the purpose of obtaining the status of approved zones and of approved farms in non-approved zones with regard to viral haemorrhagic septicaemia (VHS) and infectious haematopoietic necrosis (IHN) in fish (Text with EEA relevance) (notified under document number C(2004) 1257) Official Journal L 104 , 08/04/2004 P. 0129 - 0132Commission Decisionof 5 April 2004amending Annexes I and II to Decision 2003/634/EC approving programmes for the purpose of obtaining the status of approved zones and of approved farms in non-approved zones with regard to viral haemorrhagic septicaemia (VHS) and infectious haematopoietic necrosis (IHN) in fish(notified under document number C(2004) 1257)(Text with EEA relevance)(2004/328/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/67/EEC of 28 January 1991 concerning the animal health conditions governing the placing on the market of aquaculture animals and products(1), and in particular Article 10(2) thereof,Whereas:(1) Commission Decision 2003/634/EC(2) approves and lists programmes submitted by various Member States. The programmes are designed to enable the Member State subsequently to initiate the procedures for a zone, or a farm situated in a non-approved zone, to obtain the status of approved zone or of approved farm situated in a non-approved zone, as regards one or more of the fish diseases viral haemorrhagic septicaemia (VHS) and infectious haematopoietic necrosis (IHN).(2) By letter dated 23 December 2003, Italy applied for approval of the programme to be applied in the zone Valle del torrente Venina. The application submitted has been found to comply with Article 10 of Directive 91/67/EEC and should therefore be approved. At the date of application the first sampling was in May 2003. The programme should therefore run at least until June 2005.(3) By letter dated 21 December 2003, Italy applied for approval of the programme to be applied in the farm Bassan Antonio. The application submitted has been found to comply with Article 10 of Directive 91/67/EEC and should therefore be approved. The zone had not been under surveillance in 2002. The programme should therefore run at until the end of 2004 with minimum two sampling each year.(4) The programme applicable to the Autonomous Community of La Rioja, have been finalised and the area been included in Commission Decision 2002/308/EC(3).(5) Decision 2003/634/EC should therefore be amended accordingly.(6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1Decision 2003/634/EC is amended as follows:1. Annex I is replaced by the text in Annex I to this Decision.2. Annex II is replaced by the text in Annex II to this Decision.Article 2This Decision is addressed to the Member States.Done at Brussels, 5 April 2004.For the CommissionDavid ByrneMember of the Commission(1) OJ L 46, 19.2.1991, p. 1. Directive as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003 p. 1).(2) OJ L 220, 3.9.2003, p. 8. Decision as amended by Decision 2003/904/EC (OJ L 340, 24.12.2003, p. 69).(3) OJ L 106, 23.4.2002, p. 28. Decision as last amended by Decision 2003/839/EC (OJ L 319, 4.12.2003, p. 21).ANNEX I"ANNEX IPROGRAMMES SUBMITTED FOR THE PURPOSE OF OBTAINING APPROVED ZONE STATUS WITH REGARD TO ONE OR MORE OF THE FISH DISEASES VHS AND IHN1. DENMARKTHE PROGRAMMES SUBMITTED BY DENMARK ON 22 MAY 1995 COVERING:- The catchment area of FISKEBÃ K Ã - All PARTS OF JUTLAND south and west of the catchment areas of StorÃ ¥en, Karup Ã ¥, GudenÃ ¥en and Grejs Ã ¥- The area of all THE DANISH ISLES2. GERMANYTHE PROGRAMME SUBMITTED BY GERMANY ON 25 FEBRUARY 1999 COVERING:- A zone in the water catchment area "OBERN NAGOLD"3. SPAIN4. FRANCE5. ITALY5.1. THE PROGRAMME SUBMITTED BY ITALY IN THE AUTONOMOUS PROVINCE OF BOLZANO ON 6 OCTOBER 2001 AS AMENDED BY LETTER OF 27 MARCH 2003, COVERING:Zona province of Bolzano- The zone comprises all water catchment areas within the Province of Bolzano.The zone includes the upper part of the zone ZONA VAL DELL'ADIGE - i.e. the water catchment areas of Adige river from its sources in the Province of Bolzano to the border with the Province of Trento.(NBThe remaining, lower part of the zone ZONA VAL DELL'ADIGE is under the approved programme of the Autonomous Province of Trento. The upper and lower parts of this zone have to be viewed as one epidemiological unit.)5.2. THE PROGRAMMES SUBMITTED BY ITALY IN THE AUTONOMOUS PROVINCE OF TRENTO ON 23 DECEMBER 1996 AND 14 JULY 1997 COVERING:Zona Val di Sole e di Non- The water catchment area from the source of the stream Noce to the dam of S. GiustinaZona Val dell'Adige - lower part- The water catchment areas of the Adige river and its sources located within the territory of the Autonomous Province of Trento, from the border with the Province of Bolzano to the dam of Ala (hydroelectric generating station).(NB:The upstream part of the zone ZONA VAL DELL'ADIGE is under the approved programme of the Province of Bolzano. The upper and lower parts of this zone have to be viewed as one epidemiological unit.)Zona Torrente ArnÃ ²- The water catchment area from the source of ArnÃ ² torrent to the down-stream barriers, situated before the ArnÃ ² torrent flows into the Sarca riverZona Val Banale- The water catchment area of the Ambies stream basin to the dam of a hydroelectric generating stationZona Varone- The water catchment area from the source of the Magnone stream to the waterfallZona Alto e Basso Chiese- The water catchment area of the Chiese river from the source to the dam of Condino, except the AdanÃ and Palvico torrents basinsZona Torrente Palvico- The water catchment area of the Palvico torrent basin to a barrier made of concrete and stones5.3. THE PROGRAMME SUBMITTED BY ITALY IN THE REGION OF VENETO ON 21 FEBRUARY 2001 COVERING:Zona Torrente Astico- The water catchment area of Astico river, from its sources (in the Autonomous Province of Trento and in the Province of Vicenza, the Region of Veneto) to the dam located close to the Pedescala bridge in the Province of Vicenza.The downstream part of Astico river, between the dam close to the Pedescala bridge and the Pria Maglio dam, is considered as a buffer zone.5.4. THE PROGRAMME SUBMITTED BY ITALY IN THE REGION OF UMBRIA ON 20 FEBRUARY 2002 COVERING:Zona Fosso de Monterivoso: The water catchment area of Monterivoso river, from its sources to the impassible barriers near Ferentillo5.5. THE PROGRAMME SUBMITTED BY ITALY IN THE REGION OF LOMBARDIA ON 1 FEBRUARY 2002 COVERING:Zona Val Brembana: The water catchment area of Brembo river, from its sources to the impassible barrier in the commune de Ponte S. Pietro5.6. THE PROGRAMME SUBMITTED BY ITALY IN THE REGION OF LOMBARDIA ON 23 DECEMBER 2003 COVERING:Zona Valle de Torrente Venina: The water catchment area of the Vienna river from its sources and the following boundaries- West: Livrio valley- South: Orobie Alps from Publino Pass to Redorta Peak- East Armisa and Armisola valleys6. FINLAND6.1. THE PROGRAMME SUBMITTED BY FINLAND ON 29 MAY 1995 COVERING:- All continental and coastal areas of FINLAND except:- the Province of Ã land- the restriction area in PyhtÃ ¤Ã ¤- the restriction area covering the municipalities of Uusikaupunki, PyhÃ ¤ranta and Rauma6.2. THE PROGRAMME INCLUDING SPECIFIC ERADICATION MEASURES SUBMITTED BY FINLAND ON 29 MAY 1995, AS AMENDED BY LETTERS OF 27 MARCH 2002, 4 JUNE 2002, 12 MARCH 2003, 12 JUNE 2003 AND 20 OCTOBER 2003 COVERING:- The whole PROVINCE OF Ã LAND- The restriction area in PYHTÃ Ã - The restriction area covering the municipalities of Uusikaupunki, PyhÃ ¤ranta and Rauma."ANNEX II"ANNEX IIPROGRAMMES SUBMITTED FOR THE PURPOSE OF OBTAINING STATUS AS APPROVED FARM SITUATED IN A NON-APPROVED ZONE WITH REGARD TO ONE OR MORE OF THE FISH DISEASES VHS AND IHN1. ITALY1.1. THE PROGRAMME SUBMITTED BY ITALY IN THE REGION OF FRIULI VENEZIA GIULIA, PROVINCE OF UDINE ON 2 MAY 2000 COVERING:Farms in the drainage basin of the Tagliamento river:- Azienda Vidotti Giulio s.n.c., Sutrio1.2. THE PROGRAMME SUBMITTED BY ITALY IN THE REGION OF VENETO ON 5 APRIL 2002 COVERING:Farms in the drainage basin of the Sile river:- Azienda Troticoltura S. Cristina, Via Chiese Vecchio 14 - Loc. S. Cristina di Quinto1.3. THE PROGRAMME SUBMITTED BY ITALY IN THE REGION OF VENETO ON 21 DECEMBER 2003 COVERING:The farm:- Azienda agricola Bassan Antonio1.4. THE PROGRAMME SUBMITTED BY ITALY IN THE REGION OF PIEMONTE ON 5 SEPTEMBER 2002 COVERING:The farm:- Incubatoio ittico di valle - Loc Cascina Prelle - Traversella (TO)"